292 S.W.3d 588 (2009)
STATE of Missouri, Respondent,
v.
Freddie COLLINS, Appellant.
No. ED 91876.
Missouri Court of Appeals, Eastern District, Division Three.
September 15, 2009.
David A. Bruns, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., Jamie Pamela Rasmussen, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Freddie Collins, appeals the judgment entered by the Circuit Court of the City of St. Louis, following his conviction by a jury of one count of first-degree robbery, in violation of section 569.020 RSMo. (2000), one count of first-degree assault in violation of section 565.050, and two counts of armed criminal action, in violation of section 571.015. Finding no error, we affirm.
*589 An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).